Title: To Thomas Jefferson from Bernard Peyton, 18 November 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Sales of Forty five barrels flour by Bernard Peyton1824 Richdfor a/c Thomas Jefferson Esq:15 Nov:To Capt: Thomas for cash in Store—45 Barrels Superfine flour at $4¾$213.75Chargescash pd frght, at 43¢ $19.35. Canal Toll $4.69$24.04Storage, Drayage & Cooperage at 8¢3.60Inspection 90¢. Comisn at 2½ ⅌ Cent $5.346.24$33.88Nett Prcds at cr T. J.$179.87E.E.Bernard Peyton⅌ N. N. WilkinsonRichd 18 Nov: 1824Dr Sir, Richd. 18 Nov: 1824Above I hand a/c sales the balance your Flour on hand, at $4¾ Cash, which is the hight of the market—nett proceeds as above say $179.87 Dolls: at your credit in a/c_Your Wine has gone and I hope will reach you safely—With sincere regard Dr Sir Yours very TrulyBernard Peyton